Citation Nr: 0619755	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-15 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from November 1978 to 
November 1981, and from February 1983 to February 1986.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision issued by the San 
Juan, Commonwealth of Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 2006, the appellant submitted a written waiver of 
review by the RO of the additional evidence that was 
submitted after the issuance of the Supplemental Statement of 
the Case (SSOC) in October 2005.  Therefore referral to the 
RO of evidence received directly by the Board is not 
required.  See 38 C.F.R. § 20.1304; Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).


FINDINGS OF FACT

1.  The appellant has an associate's degree.

2.  The appellant was retired from her last employer on 
disability; she is currently in receipt of Social Security 
Administration disability benefits.

3.  The appellant's service-connected disabilities consist of 
a low back disability evaluated as 60 percent disabling, a 
gastrointestinal disability evaluated at 30 percent 
disabling, hemorrhoids evaluated as zero percent disabling, 
and a right foot disability evaluated as zero percent 
disabling; the combined disability evaluation is 70 percent. 

4.  With full consideration of the appellant's educational 
background and occupational experience, and with resolution 
of doubt in the appellant's favor, it is more likely than not 
that the appellant's service-connected disability is of such 
severity as to preclude her from obtaining or retaining 
substantially gainful employment.


CONCLUSION OF LAW

The requirements for a total evaluation based on individual 
unemployability (TDIU) due to service-connected disability 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.1-4.16, 4.18 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate her claim and 
inform her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, VA's duties have been fulfilled.  Based on the 
grant of individual unemployability benefits by the Board's 
decision herein, it is concluded that appellant had 
sufficient notice of the type of information and evidence 
needed to support said claim.  Therefore, the Board concludes 
that the duty to assist and notify as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000 to the extent it applies, has been 
satisfied with respect to said individual unemployability 
benefits issue on appeal.  Accordingly, appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

With respect to the appellant's claim for a total evaluation 
based on individual unemployability (TDIU), applicable law 
provides that a total disability rating for compensation may 
be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
provided that, if there is one such disability, this 
disability shall be rated at 60 percent or more, and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

Based on the evidence of record, it is clear that the 
appellant does meet the percentage requirements for 
consideration of a total evaluation under 38 C.F.R. § 4.16(a) 
in that she has a service-connected disability (lumbar spine) 
that is evaluated as 60 percent disabling, plus additional 
disability to bring her combined rating to 70 percent.  
Therefore, the remaining question is whether the appellant is 
unemployable as a result of her service-connected 
disabilities.  The evidence supports such a conclusion.  

Evidence for consideration with respect to this matter 
includes a Social Security Administration (SSA) document 
dated in January 2001, which indicates that the appellant was 
unable to engage in substantial gainful activity due to a 
primary diagnosis of major depression, as well as due to a 
secondary diagnosis of lumbar discogenic disease.  A 
September 2003 written statement of the appellant's treating 
psychiatrist indicates that the appellant had developed 
functional limitations due to her pain, namely poor 
concentration and attention.  In a VA Form 21-4192 dated in 
October 2003, the appellant's most recent employer stated 
that concessions had been made in the workplace for the 
appellant based on her disc herniation at L4-5 (back 
disability).

The evidence of record also includes the November 2004 report 
from a private rheumatologist.  After examining the 
appellant, this doctor stated that, separate and apart from 
the appellant's psychiatric condition, her back disability 
alone rendered her unemployable.  The Board notes that the 
appellant, in addition to her severe back disability, also 
has significant service-connected gastrointestinal 
disability.  Therefore, the Board concludes that entitlement 
to a total evaluation based on individual unemployability due 
to service-connected disability has been established.

Based on its review of the relevant evidence relating to the 
service-connected disabilities discussed above, and giving 
the benefit of the doubt to the appellant, the Board finds 
that it is as likely as not the appellant is precluded from 
work by her back and gastrointestinal disabilities as she is 
due to her other non-service-connected impairments.  The 
severe limitation of motion, the low back pain, the 
gastrointestinal pain and the associated poor concentration 
and attention clearly interfere with the appellant's capacity 
to engage in substantially gainful employment.  As the 
appellant had workplace concessions due to her low back 
disability and since unemployability has been found by a 
private doctor because of her low back disability, a total 
disability based upon individual unemployability is 
warranted.


ORDER

A total disability evaluation based on individual 
unemployability is granted subject to the law and regulations 
governing the award of monetary benefits.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


